Title: Adams’ Minutes of the Trial: Essex Superior Court, Ipswich, June 1772
From: Adams, John
To: 


       Tayler vs. Caesar. Salem Novr. 1771
       contd.
       Mem. examine civil Law, and Villenage, to see what Rules are to govern these Negro Causes.
       
        Sergeant.
        
       
       
       Tim. Fuller. Known Caesar between 20 and 30 years. I bought him, about 12 years old. A new Negro, right from Guinea, could not talk English. Tayler bound him, 3 Years. He came to me to buy him when Hircum owned him. I hired him of Tayler, a Month. He gave me Liberty to hire him, and I paid the Negro. Tayler said if he behaved well and got him his Money, he should be willing to let him have his Time. I said if he did not get the Money by such a Time
       Indian Woman rejected because Caesars Wife.
       Josh. Felt. Tayler told me, that he sold him, because he behaved
       Trials Per Pais 538. Regula. But read the Cases that follow in Illustration of the Rule, which shew that the Rule takes Place where a Person meddled with the Property of another.
       Wilson 254. Court gave Leave to Defendant to withdraw the general Issue and Plead a Justification.
       Court determined that the Master should not give in Evidence that Caesar was a slave.
      